Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Applicant’s reply to the previous Office action has amended claims 2, 3, 7, and 9. These claims amendments have been reviewed and entered into the record.
Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are therefore under examination.

This Office Action will be in response to Applicant’s amendment/remarks, filed February 23, 2021.
The Rejections of Record can be found in the previous Office Action, mailed June 17, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 23, 2021 and April 6, 2021 were filed after the mailing date of the previous Office action on December 1, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 were previously rejected under 35 U.S.C. § 112(a) for failing to meet the written description requirement. Applicant’s amendments to the claims have addressed this issue, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20150110800A1, cited in previous Office action) in view of Williams (US20120225051A1, cited in previous Office action).
Applicant argues that the combination of the Smith and Williams references does not teach a biomarker test or a relationship between SEMA4D and the observed decrease in brain glucose uptake associated with neuroinflammatory or neurodegenerative diseases. Applicant's arguments have been fully considered but are not found to be persuasive for reasons previously of record (see previous Office action, dated December 1, 2020).
As Williams teaches, the correlation between decreased glucose uptake and progression of Huntington's disease was known in the art. Likewise, Williams teaches the use of PET imaging of the brain with fluorine labeled glucose contrast agent (18F-FDG PET) to compare images before, during, and after treatment of glucose uptake, and that improved glucose uptake in the affected areas of the brain was indicative of efficacious therapy (para. 0083).
Smith teaches the application of an anti-SEMA4D monoclonal antibody VX15/2503, which is identical to the antibody presented in the claims, for the treatment of a neuroinflammatory or neurodegenerative disorder (para. 0089). The neurodegenerative disorder may include Huntington's Disease (para. 0131). Smith also teaches that the efficacy of the above treatment may be evaluated by samples or images from a patient obtained before or, after, or both before and after the administration of a therapy (para. 0130).
As stated in the previous office action, the discovery of an unexpected property for a claimed invention does not defeat obviousness when that unexpectant property is inherent to the prior art material from which that invention was derived. In re Dillon, 919 F.2d 688, 16 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
This rejection is therefore maintained.
Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Williams as discussed above, and further in view of Mosconi (cited in previous Office action).
Applicant argues that Mosconi teaches a correlation between reduced glucose metabolism and Alzheimer’s disease (AD), but does not disclose or suggest a cause for reduced glucose uptake, e.g., SEMA4D or suggest use of any drugs that may modulate glucose uptake in AD patients, e.g., anti-SEMA4D antibodies. Applicant's arguments have been fully considered but are not found to be persuasive for reasons previously of record (see previous Office action, dated December 1, 2020), and for the reasons discussed supra.

This rejection is therefore maintained.

Claims 2-4, 7, 9, 12-16, 19-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Williams as discussed above, and further in view of Del Sol (cited in previous Office action).
Applicant argues that Del Sol merely teaches a correlation between reduced glucose metabolism and the progression of AD, but does not disclose or suggest that SEMA4D plays a role in the observed glucose deficit observed in neurodegeneration or neuroinflammatory diseases or that the claimed anti-SEMA4D antibodies can modulate glucose uptake in the brain of subjects with neurodegenerative or neuroinflammatory disease. Applicant's arguments have been fully considered but are not found to be persuasive for reasons previously of record (see previous Office action, dated December 1, 2020), and for the reasons discussed supra.
As stated above, Williams teaches that increases in glucose uptake was a known method for evaluating the efficacy of a therapy to treat neurodegenerative diseases. Furthermore, Smith teaches that teaches the application of an anti-SEMA4D monoclonal antibody 
This rejection is therefore maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644